Citation Nr: 0033453	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  95-27 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for cardiac disease.

3.  Entitlement to an increased rating for service-connected 
scalp folliculitis, acne keloidalis nuchae and hidradenitis 
suppurativa, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for service-connected 
cholelithiasis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied service connection for 
cardiac disease and for anemia, and which granted service 
connection for a skin disorder characterized as multiple 
cysts and assigned a noncompensable rating.  During the 
course of the appeal the Seattle RO increased the disability 
rating for cysts to 10 percent, and the Muskogee, Oklahoma RO 
recharacterized the disorder as scalp folliculitis, acne 
keloidalis nuchae and hidradenitis suppurativa and increased 
the rating to 30 percent effective back to the date of the 
original service connection claim.  The Board addresses the 
issues pertaining to anemia in the REMAND portion of this 
decision.

The record discloses that the veteran also initiated an 
appeal of a February 1998 Muskogee RO rating decision denying 
a rating in excess of 10 percent for service-connected 
cholelithiasis.  The Board also addresses this issue in the 
REMAND portion of this decision.



FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of the appeal on issues pertaining to 
service connection for cardiac disease and for evaluation of 
scalp folliculitis, acne keloidalis nuchae and hidradenitis 
suppurativa.

2.  The evidence does not demonstrate that the veteran 
currently has cardiac disease causally linked to her active 
service.

3.  The veteran's service-connected scalp folliculitis, acne 
keloidalis nuchae and hidradenitis suppurativa is manifested 
by symptoms including scattered, sometimes tender, painful, 
draining and crusting lesions consisting of follicular 
papules, pustules, comedones, macules, hyperpigmentation, and 
small subcutaneous nodules with scarring, which appear on the 
veteran's scalp, face, buttocks, lower back, inner thighs and 
inguinal areas, but not by systemic or nervous manifestations 
or exceptional repugnance.


CONCLUSIONS OF LAW

1.  No current cardiac disease was incurred or aggravated by 
the veteran during her service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991).

2.  The criteria for an evaluation in excess of 30 percent 
for scalp folliculitis, acne keloidalis nuchae and 
hidradenitis suppurativa have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that she incurred a cardiac disease 
during service.  Therefore, she contends that she is entitled 
to service connection for a heart disorder.  The veteran also 
claims entitlement to a higher evaluation for service-
connected scalp folliculitis, acne keloidalis nuchae and 
hidradenitis suppurativa because the disorder is more 
disabling than contemplated by the current 30 percent 
disability rating.  The Board is satisfied that the record 
includes evidence necessary for the equitable disposition of 
this appeal on these issues and that the veteran requires no 
further assistance.

Service connection issue

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  Generally, service connection 
requires the following:  medical evidence of a current 
disability; medical, or in appropriate cases, lay evidence of 
an in-service disorder, and; medical evidence of a causal 
connection or nexus between the in-service and the current 
disorders.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also is available under several other 
analyses.  If a chronic disorder is shown in service or 
during an applicable presumptive period, subsequent 
manifestations of the same disorder at a later time, however 
remote, may be service connected unless clearly attributable 
to an intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  Id.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  
Under any of these analyses, when the evidence supports the 
claim or is in relative equipoise the veteran prevails.  
However, service connection is not appropriate where the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).

In this case, the veteran's service medical records (SMRs) 
reveal no evidence that the veteran was diagnosed with a 
cardiac disorder in service.  In June 1994 the veteran 
underwent a VA general medical examination, the report of 
which disclosed no evidence of cardiac disease and a 
contemporaneous electrocardiogram was negative.  None of the 
other post-service medical records associated with the claims 
file includes a diagnosis for cardiac disease and there was 
no RO hearing testimony on this issue.  Beyond the veteran's 
own statements, there is no competent medical evidence 
showing a current diagnosis of a cardiac disease.  However, 
because the veteran is a lay person with no medical training 
or expertise, her statements alone cannot constitute 
competent evidence of the required diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); ); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993) (holding that lay 
persons are not competent to offer medical opinions).  Based 
upon the foregoing, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for cardiac disease.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107).

Rating issue

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, as is the case here, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Seattle RO granted service connected for multiple cysts 
by a September 1994 rating decision which also assigned a 
noncompensable disability rating pursuant to DC 7819.  In a 
January 1997 rating decision the Seattle RO increased the 
rating to 10 percent pursuant to the same DC.  In April 1999 
the Muskogee RO recharacterized the disorder as scalp 
folliculitis, acne keloidalis nuchae and hidradenitis 
suppurativa and increased the disability rating to 30 percent 
pursuant to DC 7806, effective back to the date of the 
original service connection claim.

Under 38 C.F.R. § 4.118, DC 7806, pertaining to eczema, 
evaluation depends upon the location and extent of the 
disease and the repugnance, disfigurement or other disabling 
disease manifestations.  Under Diagnostic Code 7806, a 
noncompensable rating is warranted for eczema with slight, if 
any, exfoliation, exudation or itching on a nonexposed 
surface or small area.  A 10 percent rating is warranted for 
eczema with exfoliation, exudation or itching if it involves 
an exposed surface or an extensive area.  A 30 percent 
evaluation requires exudation or constant itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation is 
warranted for eczema with ulceration or extensive exfoliation 
or crusting and systemic or nervous manifestations or is 
exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806.

There is substantial medical evidence documenting VA 
treatment of the veteran's skin disorder following her 
separation from service.  Records from August 1992 to March 
1998 disclose that the veteran repeatedly sought and received 
treatment for a skin disorder variously diagnosed as acne, 
recurrent folliculitis, hidradenitis suppurativa, dermatitis 
and possible cellulitis.  Although evidence shows that 
symptoms waxed and waned during this period in response to 
various treatments including antibiotics, the disorder was 
never fully controlled.  The most severe symptoms included 
the following:  multiple pustular lesions surrounding hair 
shafts on the scalp with occasional drainage and crusting; 
small, very tender, midline pelvic lacerations which caused 
pain when the veteran's had sex; moderately severe, tender 
and inflamed inguinal outbreaks, and; lesions on the 
veteran's face, buttocks, lower back and inner thighs.  
Private treatment records during this period included similar 
findings and diagnoses.

The veteran has undergone two VA examinations pertaining to 
her skin disorder.  A report of a June 1994 VA examination 
includes a diagnosis of recurrent large cysts on the 
veteran's scalp and axillary and inguinal areas.  Cysts were 
present at the time of the examination.  During a January 
1998 examination the veteran complained of chronic, sometimes 
painful sores which flared-up on her scalp and pubic areas 
and which were not fully responsive to multiple courses of 
antibiotic treatment.  Objective findings included the 
following:  scattered follicular papules and pustules on the 
scalp and neck; scattered facial comedones, papules, macules 
and hyperpigmentation; follicular papules and small 
subcutaneous nodules with scarring on the medial thighs and 
labia majora.  The diagnosis was chronic folliculitis, acne 
keloidalis, moderate inflammatory acne and hidradenitis 
suppurativa, none of which was fully controlled.

The veteran and her husband testified at her June 1998 RO 
hearing that in addition to the symptomatology documented by 
the medical records, manifestations of her skin disorder also 
included flare-ups accompanied by occasional bleeding, hair 
loss, itching and pain including headaches.  She further 
testified that her skin disorder inhibited her relations with 
her husband.

There is no question but that the veteran's service-connected 
scalp folliculitis, acne keloidalis nuchae and hidradenitis 
suppurativa is manifested by substantial and unpleasant 
symptomatology.  Uncontradicted evidence of record clearly 
documents findings including scattered, sometimes tender, 
painful, draining and crusting lesions consisting of 
follicular papules, pustules, comedones, macules, 
hyperpigmentation, and small subcutaneous nodules with 
scarring, appearing on the veteran's scalp, face, buttocks, 
lower back, inner thighs and inguinal areas.  Neither does 
the Board doubt that symptomatology associated with the 
veteran's skin disorder substantially affects her life, 
including her relations with her husband.  Nevertheless, the 
Board finds this symptomatology to be contemplated by the 
current 30 percent rating and that there is no medical 
evidence confirming symptomatology required for the next 
higher, 50 percent rating under the applicable DC.  
Specifically, there is no medical evidence that the service-
connected skin disorder has systemic or nervous 
manifestations or that it has caused exceptional repugnance.  
There are no other applicable DCs under which a higher rating 
for this disorder is available.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased evaluation for the veteran's service-
connected skin disorder.  As the Board has determined that 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. at 58.

In reaching its decision, the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or her representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disability to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for cardiac disease is denied.

A rating in excess of 30 percent for scalp folliculitis, acne 
keloidalis nuchae and hidradenitis suppurativa is denied.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claims pertaining to entitlement to service connection for 
anemia and to an increased evaluation of cholelithiasis.

Service connection for anemia

Review of the record discloses that new statutory provisions 
expanding VA's duty to assist require additional RO action 
prior to Board review of the veteran's claim of entitlement 
to service connection for anemia.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The new provisions require VA to make reasonable 
efforts to assist a veteran to obtain evidence necessary to 
substantiate the claim, to make reasonable efforts to obtain 
records relevant to the claim and to provide a medical 
examination or obtain a medical opinion necessary to decide 
the claim.  Id.

SMRs disclose no evidence pertaining to anemia on the 
veteran's induction physical examination or medical history 
reports.  SMRs confirm that the veteran had in-service 
treatment for a disorder diagnosed as iron deficiency anemia.  
After service, VA treatment records show several diagnoses 
for anemia or iron deficiency anemia throughout the 1990s.  
Although VA provided the veteran with a general medical 
examination in June 1994, there is no medical opinion 
directly addressing the issue of whether there is a causal 
connection between the veteran's service and current anemia.  
A medical opinion on this issue should be associated with the 
claims file.

Evaluation of cholelithiasis

The Board's initial review of this case discloses a 
substantial question as to whether there is a perfected 
appeal on the issue of the veteran's claim of entitlement to 
a disability rating in excess of 10 percent for 
cholelithiasis.  Subsequent to the February 1998 decision 
continuing the initial 30 percent rating, the veteran 
submitted a written statement and provided RO hearing 
testimony which the Board reads as an effective and timely 
Notice of Disagreement (NOD) to the continued cholelithiasis 
rating.  The RO responded by providing an April 1999 
Statement of the Case (SOC) addressing this issue.  An 
undated statement of the veteran's representative received by 
the RO in August 2000 reiterates the veteran's disagreement 
with the RO's 10 percent rating for cholelithiasis.  Although 
the Board finds that this statement may be read as a 
substantive appeal on the cholelithiasis rating issue, the 
Board observes that the RO did not receive the statement 
until more than fourteen months after it provided the veteran 
with the SOC and well over two years from the date of the 
rating decision being appealed.

The Board may exercise jurisdiction over an issue only after 
an appellant has filed a timely NOD to a rating decision, the 
RO has issued an SOC and the veteran has filed a timely 
substantive appeal.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. 
App. 544, 555 (1993).  Absent a timely substantive appeal the 
Board lacks jurisdiction over the claim.  In this case, the 
issue of the timeliness of the veteran's substantive appeal 
heretofore has not been addressed by the RO.  Determination 
of the timeliness of a substantive appeal is itself an 
appealable issue for which a claimant is entitled to file an 
NOD and receive an SOC from the RO.  See 38 C.F.R. §§ 19.34, 
20.101(c) (1998); Marsh v. West, 11 Vet. App. 468, 470-71 
(1998).  The Board is required to REMAND this matter for RO 
action described below.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should determine whether the 
veteran filed a timely substantive appeal 
to the February 1998 rating decision 
continuing a 10 percent disability rating 
for cholelithiasis.  If the decision is 
adverse to the veteran, the RO should 
notify the veteran and her representative 
of the decision and of the veteran's 
appellate rights.  If the veteran 
provides an NOD and a substantive appeal 
following issuance of an SOC on the 
timeliness decision the RO should return 
the case to the Board.

2.  The RO must conscientiously attempt 
to locate, obtain and associate with the 
claims file medical records (not already 
associated with the claims file) of all 
private and VA examinations, treatments 
and therapy pertaining to the veteran's 
anemia, including but not limited to 
records of examinations, treatments and 
therapy.

3.  The RO should request an expert 
medical opinion from an appropriate VA 
physician as to whether it is at least as 
likely as not that the veteran's anemia 
is causally related to a disorder noted 
in service or is otherwise causally 
related to service or aggravated by 
service.  The physician should provide a 
complete and fully reasoned rationale 
supporting the opinion.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
physician prior to completion of the 
opinion.

4.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the veteran's claim of 
entitlement to service connection for anemia.  If the RO 
denies the benefit sought on appeal, it should issue a 
supplemental statement of the case and provide the veteran 
with a reasonable time within which to respond.  The RO then 
should return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN. W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 



